Citation Nr: 0522676	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis, L5-S1, status post gill procedure with 
posterolateral fusion, L4-S1, currently rated as 60 percent 
disabling.  

2.  Entitlement to an increased evaluation for a bone graft 
site scar over the left iliac crest, currently rated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor


INTRODUCTION

The appellant had active service from March 1978 to December 
1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

The Board notes that in January 2005, the appellant withdrew 
his hearing request.  


FINDINGS OF FACT

1.  Spondylolisthesis, L5-S1, status post gill procedure with 
posterolateral fusion, L4-S1, is manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

2.  Neurological impairment of the right and left lower 
extremity is no more than mild.  

3.  A bone graft site scar over the left iliac crest is not 
tender or painful.  It does not cause limited motion, and 
does not cover an area of 144 square inches or greater.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003); Diagnostic Codes 5235, 8520, 8521 
(effective September 26, 2003).  

2.  The criteria for a compensable evaluation for a bone 
graft site scar over the left iliac crest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805 (2000); Diagnostic Codes 7802-7805 (effective 
Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in October 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the October 
2004 notice, the December 2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Generally, the effective date may be no 
earlier than the effective date of the liberalizing 
regulation.  

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.  

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is 
evaluated under Diagnostic Code 5237.  
Intervertebral disc syndrome is 
evaluated under Diagnostic Code 5243.  

The general rating formula provides for 
the following disability ratings for 
diseases or injuries of the spine, with 
or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  It applies to Diagnostic Codes 
5237 to 5243, unless the disability 
rated under Code 5243 is evaluated under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or the combined range 
of motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour 
or vertebral body fracture with loss of 
50 percent or more of the height.  

20 percent -- Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the 


rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Prior to August 30, 2002, Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 for 
other scars indicated that other scars were to be evaluated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2001).

Under newly revised Diagnostic Code 7802, a 10 percent rating 
is applicable under for a scar other than on the head, face, 
or neck, that is superficial and does not cause limited 
motion, if the area of the scar is 144 square inches or 
greater.  The revised Diagnostic Code 7803 provides a 10 
percent rating for scars that are superficial and unstable.  
A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial, painful on examination. 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2004).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



I.  Spondylolisthesis, L5-S1, status post gill procedure with 
posterolateral fusion, L4-S1  

The appellant has appealed the evaluation of 60 percent for 
his low back disability, classified as spondylolisthesis, L5-
S1, status post gill procedure with posterolateral fusion, 
L4-S1.  The Board concludes that the preponderance of the 
evidence is against the claim.

The Board notes that the 60 percent evaluation was the 
maximum evaluation under the old, appropriate Diagnostic Code 
for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The 60 percent evaluation also 
exceeded the maximum 40 percent evaluation for limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  The 
evaluation also exceeded the possible evaluations for 
ankylosis of the lumbar spine under Diagnostic Code 5289.  In 
regard to the revised criteria, the 60 percent evaluation 
matches the maximum evaluation assignable based upon 
incapacitating episodes.  Therefore, further consideration of 
such criteria would serve no useful purpose.

The Board is aware that limitation of motion may be 
separately rated from neurological deficit.  This evaluation, 
however, does not produce a higher or increased evaluation.  
When separately rated, the Board accepts that the appellant 
has severe functional impairment of the lumbar spine 
warranting the maximum evaluation for limitation of motion of 
the lumbar spine.  The evaluation would be no more than 40 
percent under either Diagnostic Code 5292 or 5243.  

When VA attempts to evaluate neurological deficits, the Board 
is unable to assign an evaluation with any certainty.  The 
Board does note that the appellant has voiced complaints 
regarding the lower extremities.  He has been, however, 
either unable or unwilling to cooperate with testing.  Most 
recently, in November 2004, sensory testing was described as 
varied and difficult to evaluate.  He held his legs stiffly 
and was unable to relax his legs for reflex testing.  
Straight leg testing did not produce radicular pain and 
muscle strength testing was reported as 5/5 in all muscle 
groups.  Although strength was reported as 3/5 in March 2000 
and there was decreased sensation, strength was again 5/5 
when tested in December 2002.  The Board finds 


that based upon all the examinations, there is reliable 
evidence of some decrease in sensation warranting no more 
than the minimum evaluation of 10 percent for each extremity.  
However, reliable evidence of loss of reflexes or decreased 
muscle strength or reliable evidence of constant pain 
involving the nerve is not present.  In fact, when observed, 
he was able to walk briskly, had a stable gait, and no limp.  
38 C.F.R. §§ 4.120, 4.123, 4.124, Diagnostic Code 8520.  His 
neurological deficit, if present, is minimal.  Such combined 
evaluation of limitation of motion and neurological deficit 
would not exceed the currently assigned 60 percent.  

II.  Bone Graft Site Scar over the Iliac Crest

The appellant's donor site scar over the left iliac crest is 
rated under Diagnostic Code 7805 and a noncompensable 
evaluation has been assigned.  The Board finds a compensable 
evaluation is not warranted.  On VA examination in January 
2005, the surgical incision scar over the left iliac crest 
was 14 cm. long and 0.5 cm wide.  It was noted to be pale 
pink in color without hypertrophic scarring, and well healed.  
There is no evidence that the scar results in any disability.  

The appellant is competent to state that he has impairment 
due the donor site scar.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  The most probative evidence during 
the appeal period, however, establishes that the scar is not 
superficial, poorly nourished, or tender or painful.  It does 
not cause limited motion, and does not cover an area of 144 
square inches or greater.  

The Board finds the objective evidence that the scar is well 
healed coupled with the absence of any finding of disability 
in association with the scar is more probative of the degree 
of impairment.  The preponderance of the evidence is against 
a compensable evaluation for a bone graft site scar over the 
left iliac crest and there is no doubt to be resolved.  
Consequently the benefit sought on appeal is denied.  



III.  Extraschedular

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.   While the appellant stated that he had not 
worked in 10 years due to his back disability on VA 
examination in November 2005, a January 2001 VA "back-to-
work" note reflects that his physician determined he was 
able to return to his job in maintenance at the park.  
Regardless, there is no evidence of marked interference with 
employment or frequent hospitalization due to the back 
disability or the bone graft site scar over the left iliac 
crest.  



ORDER

An increased evaluation for spondylolisthesis, L5-S1, status 
post gill procedure with posterolateral fusion, L4-S1 is 
denied.  

An increased rating for a scar on the iliac crest is denied.  



___________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


